Citation Nr: 1637649	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  10-35 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include as secondary to a service-connected right knee condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to July 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the case for further development in November 2014.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has peripheral neuropathy that is etiologically related to a disease, injury, or event which occurred in service, or that was caused by or aggravated by her service-connected right knee disability.


CONCLUSION OF LAW

Service connection for the Veteran's peripheral neuropathy is not warranted on a presumptive, direct or secondary basis.  38 U.S.C.A. § 1111, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in November 2014. 

With respect to the Veteran' peripheral neuropathy, the Board's remand instructed the RO to: (1) obtain all outstanding VA and private medical records; (2) notify the Veteran that she may submit lay statements; (3) provide the Veteran with a VA examination to determine the nature, onset, and etiology of her disability, to include as secondary to her service connected right knee disability; and (4) readjudicate the issue.

VA obtained the Veteran's VA treatment records in December 2014, and there was no indication that there were any outstanding private medical records to obtain.  Additionally, in December 2014, VA sent a letter notifying the Veteran that she can submit lay statements to support her claim.  The Veteran was scheduled for and attended a February 2015 VA peripheral nerves examination.  The examination is adequate as the examiner considered the evidence of record and took into account the Veteran's report of symptoms when rendering an opinion as to whether she had peripheral neuropathy and, if so, the etiology of such condition.  The RO readjudicated the claim in a February 2015 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).


II. VA's duty to notify and assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326. 

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A letter dated in February 2009, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  The letter informed her that additional information or evidence was needed to support her claim, and asked her to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records, all other relevant medical records to include records from the Social Security Administration (SSA), and examinations been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  Private treatment records have been associated with the claims file, to the extent possible.  

Additionally, the Veteran has been most recently afforded a VA examination in February 2015.  The Board has carefully reviewed the VA examination of record and finds that the examination, along with the other evidence of record, is adequate.  Thus, with respect to the Veteran's claim, there is no additional evidence that needs to be obtained.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


III. Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Certain chronic diseases, to include neuropathy (other organic diseases of the nervous system), although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310 (a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310 (b), effective October 10, 2006.  See 71 Fed. Reg. 52,744 -52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. 

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

IV. Claim for Peripheral Neuropathy

The Veteran asserts entitlement to service connection for peripheral neuropathy of her right leg.  She contends that her peripheral neuropathy is due to her to her active duty.  Specifically, the Veteran contends that her service-connected knee injury caused a spinal problem, which then led to peripheral neuropathy in her legs.  See August VA Form 9.  The Veteran stated years of favoring her right knee has thrown the alignment of her spine off, thus causing her herniated disks, pinched nerves, and peripheral neuropathy.  Id.

The weight of the evidence does not show that the Veteran has, or has had during the course of the appeal, peripheral neuropathy of the lower extremities.  At the February 2015 VA examination the Veteran reported that she has neuropathy in both legs, that she had an Electromyogram (EMG), and that they said it didn't show anything.  She then stated that the doctor in the pain clinic said there are smaller nerves that do not show up on the EMGs.  She further reported that she had tingling from the knees down, with shooting pain that goes down from the back to the right leg.  The examiner indicated that the Veteran does not have a peripheral nerve condition or neuropathy.  Indeed, the examiner opined that there is no objective evidence of both lower extremities having peripheral neuropathy or radiculopathy.  In so finding, the examiner stated that small fiber neuropathy is characterized by constant severe painful burning and is generally related to genetic/hereditary conditions or with diabetes, totally uncharacteristic of this Veteran's subjective symptoms.  The examiner then stated that the Veteran's symptoms are more consistent with referred symptoms from the lumbar spine.  Moreover, the examiner stated that nerve root involvement and abnormalities should be detectable on EMGs.  Further, the examiner indicated that meniscus tears or knee joint conditions do not cause neuropathies.

Additionally, the examiner noted the Veteran's EMG testing from July 2008 and October 2012.  In the July 2008 testing, the conclusion was a normal study.  Importantly, there was no evidence of generalized peripheral neuropathy involving large fibers.  Similarly, the October 2012 testing showed normal results, and there was no evidence of right or left peroneal nerve at the knee or tibial at tarsal tunnel.  Moreover, there was no evidence of generalized sensory or motor neuropathy involving large fibers.  The examiner also noted that the Veteran's November 2010 right knee x-ray was read as unremarkable. 

Further, the examiner addressed an August 2010 private doctor's finding (discussed in greater detail below), that there is a possibility that as the Veteran favored her right knee, she caused some undo pressure on her back.  The examiner noted that the report documents completely normal motor, sensory, and reflex exams.  Additionally, the examiner indicated that a gait disturbance from the right knee could not have impacted the Veteran's back, as Veteran's gait was found to be normal upon examination by the private doctor.

Ultimately, the examiner opined that the Veteran's right leg symptoms are referred symptoms from the Veteran's non-service connected back disability.  That without actual nerve root damage or peripheral neuropathy, the Veteran's leg symptoms are not in any way caused or aggravated by or related to the right knee condition, and that there is no objective evidence of a right leg neuropathy condition.  The Board finds that February 2015 VA examination medical opinion is of substantial probative weight.

As discussed above, there is an August 2010 private opinion, where the doctor diagnosed the Veteran with right-sided L4-5 and L5-S1 moderate to severe degenerative joint disease.  Notably, the doctor stated that the Veteran has peripheral neuropathy and a known herniated disk.  The doctor then stated that there is a possibility that this could be related to her knee and the fact that she is favoring the knee and causing some undo pressure on her back.  However, as discussed above, the doctor indicated that the Veteran's gait was normal.  Moreover, the opinion is inconsistent with EMGs conducted during the course of the appeal that do not document a lower extremity peripheral neuropathy.  The Board finds that August 2010 medical opinion is of limited probative weight.

The Board acknowledges that there are VA treatment records that diagnose the Veteran with peripheral neuropathy.  See September 2009 VA treatment record; March 2011 VA treatment record; February 2012 VA treatment record.  However, those diagnoses are based on the Veteran's subjective statements and are outweighed by the objective testing of record.  These examination report were not accompanied by an comprehensive neurological test finding and, in fact, are inconsistent with the available objective neurological test findings including the November 2009 normal EMG.  

Based on a review of the record, the Board finds that service connection for peripheral neuropathy is not warranted.  A preponderance of the evidence shows that the Veteran does not have peripheral neuropathy.  Accordingly, the elements of a claim for service connection have not been established.

In that regard, the Veteran's complaints that she has tingling from the knees down, and shooting pain that goes down from the back to the right leg, and her husband's statement that she has constant numbness and tingling in her legs with severe pain in her feet were inconsistent with the February 2015 VA examination which found no peripheral neuropathy disability rather the evidence suggests that her complaints are related back disability.  To the extent that her complaints are related to a back disability, the Board notes that service connection for a low back disability was denied in an unappealed June 2011 rating decision.  

Although the Veteran is competent to report her symptoms, here, the Board finds the VA examiner's objective examination finding of no symptoms attributable to any peripheral nerve conditions to be more credible and of greater probative weight than the Veteran and her husband's lay reports.  This finding is based on the greater training, knowledge, and expertise than the Veteran in discussing medical etiologies, and the greater specificity of the report by the medical examiner as compared to the Veteran's lay statements.

Moreover, while the February 2015 examiner did note that the Veteran's nerve condition impacted the Veteran's ability to work.  The examiner indicated that the impact on work in 1999 was due to back pain, not due to referred symptoms in the legs.  As stated above, the February 2015 examiner found that the Veteran's lower back pain was not caused or aggravated by the Veteran's service-connected right knee condition.

Because there is no leg peripheral neuropathy, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany v. Brown, 9 Vet. App. 518 at 519 (1996).


ORDER

Service connection for peripheral neuropathy is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


